                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:04-CR-315-RJC-DCK

 UNITED STATES OF AMERICA,                           )
                                                     )
                Plaintiff,                           )
                                                     )
    v.                                               )         ORDER
                                                     )
 TERRY JACKSON BENNETT,                              )
                                                     )
                Defendant.                           )
                                                     )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 163) filed by Joseph A. Mahoney, concerning Tori K.

Shinohara on May 21, 2020. Tori K. Shinohara seeks to appear as counsel pro hac vice for

Defendant Terry Jackson Bennett. Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 163) is GRANTED. Tori K.

Shinohara is hereby admitted pro hac vice to represent Defendant Terry Jackson Bennett.




                                        Signed: May 23, 2020




      Case 3:04-cr-00315-RJC-DCK Document 166 Filed 05/26/20 Page 1 of 1
